Citation Nr: 0614958	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  98-19 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss 
disability, left ear.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral hands.

4.  Entitlement to service connection for lymphedema.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969, including a tour of duty in the Republic of Vietnam, 
and is the recipient of the Purple Heart.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's psychiatric symptomatology, including lack 
of socialization and irritability is demonstrative of no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of symptoms consistent with left 
ear hearing loss.

3.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of hearing loss in the left 
ear.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of lymphedema.

5.  Post-service medical evidence does not show lymphedema or 
any symptoms reasonably attributed thereto for many years 
after military discharge.

6.  The medical evidence does not show that the veteran's 
current lymphedema is associated with military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  A hearing loss disability, left ear, was not incurred in 
or aggravated by the veteran's military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  Lymphedema was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased rating, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

With respect to the veteran's claims for service connection, 
under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Entitlement to a Rating in Excess of 30 Percent for PTSD

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a hearing loss 
disability, left ear.

3.  Entitlement to service connection for peripheral 
neuropathy, bilateral hands.

4.  Entitlement to service connection for lymphedema.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969, including a tour of duty in the Republic of Vietnam, 
and is the recipient of the Purple Heart.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for peripheral 
neuropathy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's psychiatric symptomatology, including lack 
of socialization and irritability is demonstrative of no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of symptoms consistent with left 
ear hearing loss.

3.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of hearing loss in the left 
ear.

4.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of lymphedema.

5.  Post-service medical evidence does not show lymphedema or 
any symptoms reasonably attributed thereto for many years 
after military discharge.

6.  The medical evidence does not show that the veteran's 
current lymphedema is associated with military service or any 
incident therein.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9411, 9440 (2005).

2.  A hearing loss disability, left ear, was not incurred in 
or aggravated by the veteran's military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  Lymphedema was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for an increased rating, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

With respect to the veteran's claims for service connection, 
under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Entitlement to a Rating in Excess of 30 Percent for PTSD

Under the current regulations, a 30 percent rating will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In order for the veteran to receive a rating higher than 30 
percent for PTSD, the evidence must show the following:

?	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. (50 percent rating)

After a review of the claims file, the Board concludes that 
the evidence does not support a higher rating for PTSD at 
this time.  

In the most recent March 2005 VA examination, the veteran 
indicated that he had not been hospitalized for psychiatric 
reasons, had not had outpatient psychotherapy, and had not 
taken any psychiatric medications.  He enjoyed reading and 
movies about war and noted that he could associate with the 
characters in the books and the movies.  He indicated that he 
became irritated and argumentative and cried easily without 
any known provocation.

Mental status examination revealed that the veteran was 
gregarious and comical in the session.  Responses were goal 
directed with an animated voice.  There were no deficits in 
orientation, memory or concentration, and no signs of any 
cognitive impairments.  

The examiner reported that the veteran was essentially 
unchanged from his last psychiatric examination and still had 
some symptoms of irritability, some nightmares and some 
continued symptoms of PTSD but not of a proportion that would 
cause him to be occupationally impaired.  The examiner 
concluded that the veteran's impairment was that of a 
moderate emotional degree.  The Global Assessment of 
Functioning (GAF) was reported as 59.

In this case, the evidence does not support a higher rating, 
which would require symptoms consistent with flattened affect 
(he was gregarious and comical), circumstantial, 
circumlocutory, or stereotyped speech (goal directed and 
animated), panic attacks more than once a week (none were 
reported), difficulty in understanding complex commands (no 
cognitive impairments noted), impairment of short- and long-
term memory (no memory deficit), impaired judgment (no 
impairment noted), impaired abstract thinking (no cognitive 
impairments noted), disturbances of motivation and mood (none 
reported).

Further, a GAF of 59 indicates a high level of "moderate" 
symptoms (depressed mood and mild insomnia) or moderate 
difficulty in social or occupational functioning.  While the 
GAF itself is not dispositive, the Board finds that the over-
all picture of the veteran's psychiatric disability does not 
support a rating in excess of 30 percent.

In an October 2001 VA PTSD examination, the veteran described 
worsening symptomatology, including less sleep, strong 
startle response, and hypervigilance.  He worked part-time as 
a crossing guard and enjoyed his work.  He related that he 
was sometimes socially reclusive, but did have friends and 
belonged to several groups.

After a review of the medical evidence, the Board finds that 
the evidence from the VA examination does not support a 
higher rating, which would require symptoms consistent with 
flattened affect (his was described as slightly muted), 
circumstantial, circumlocutory, or stereotyped speech (his 
was fluent and logically constructed), panic attacks more 
than once a week (none were described), difficulty in 
understanding complex commands (he was oriented in all four 
spheres), impairment of short- and long-term memory 
(described as unimpaired), impaired judgment (described as 
unimpaired), impaired abstract thinking (thinking was linear 
and logical), or disturbances of motivation and mood (mood 
was subdued, insight was unimpaired).  

Further, a GAF of 58 was reported, essentially the same as 
the more current examination, indicating "moderate" 
symptoms, which does not support a higher rating.

Similarly, two earlier VA examinations do not support a 
higher rating.  In an August 1999 VA examination, the veteran 
was oriented, and without a thought disorder or psychosis.  
At that time, his GAF was reported as 61, indicating "mild" 
symptoms.  Moreover, in the February 1998 VA examination, his 
GAF was reported as 65.  Given the characterization of the 
veteran's symptoms of PTSD as "mild" in the previous 
examinations, this evidence does not support a higher rating.

Moreover, the veteran has acknowledged that he has not been 
treated for PTSD on an outpatient basis and no additional 
medical records were available for review.  Although the 
record clearly demonstrates that the veteran experiences 
occupational and social impairment with deficiencies in 
several areas, including social isolation and irritability, 
it does not rise to the level of a higher rating at this 
time, and the claim is denied.

II.  Entitlement to Service Connection for a Hearing Loss 
Disability  Left Ear

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2005).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a hearing loss disability, 
although no separation examination is associated with the 
claims file.  Therefore, the Board finds that the evidence 
does not support a finding of a chronic left ear hearing loss 
disability in service.

In a December 1969 VA examination, the veteran's ears were 
normal and there were no complaints of hearing loss at that 
time.  In 1997, he filed a claim for hearing loss.  By 
decision dated in October 1999,  hearing loss was granted for 
the right ear.  With respect to the left ear, no current 
hearing loss is shown.

Significantly, in the most recent VA examination in March 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
20
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The diagnosis was "hearing within 
normal limits in the left ear."  

In a February 1998 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
n/r
20
20
15
15

These findings do not meet pure tone criteria for impaired 
hearing for VA compensation purposes under 38 C.F.R. § 3.385 
(2005).  Similarly, a VA examination in August 1999 failed to 
show left ear hearing loss for VA compensation purposes.  

As there is no current diagnosis of hearing loss in the left 
ear, the claim is denied.

III.  Entitlement to Service Connection for Lymphedema

The veteran contends, in essence, that he developed 
lymphedema as a result of mosquito bites he received during 
his service in Vietnam.

Service medical records are negative for complaints of, 
treatment for, or diagnoses related to lymphedema.  While he 
acquired malaria presumably as a result of mosquito bites 
while on active duty (for which he is service-connected), the 
evidence does not show lymphedema during military service.  

While no service separation examination is associated with 
the claims file, a December 1969 VA examination, undertaken 
less than six months after the veteran's discharge, made no 
mention of lymphedema.  Therefore, the Board finds that the 
evidence does not support a finding of lymphedema in service 
or shortly after military discharge.  

Post-service medical records fail to show complaints related 
to lymphedema for many years.  Private medical evidence 
reflects treatment for lymphedema for the first time in April 
1989.  At the time of initial diagnosis, the veteran reported 
a one-year history of progressive swelling in his legs.  He 
underwent fairly intensive treatments to reduce the swelling 
and heal the leg ulcers associated with the lymphedema.  One 
physician noted that the lymphedema as possibly related to 
chronic venous obstruction.  

However, the Board emphasizes the nearly 20-year gap between 
discharge from military service and initial diagnosis of 
lymphedema, and finds that the post-service symptomatology is 
too remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1969 
and complaints initially documented in 1989.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's lymphedema 
to military service, despite his contentions to the contrary.

A review of outpatient medical records shows on-going 
treatment for lymphedema; however, no physician has 
attributed the veteran's lymphedema to military service.  
Further, at the time of initial diagnosis, the private 
physician determined that the veteran's disorder was 
idiopathic, meaning the cause was unknown.  The uncertainty 
in the etiology of the veteran's lymphedema cannot support 
the conclusion that it must have been due to mosquito bites 
during military service.  Therefore, the evidence does not 
support the claim based on medical nexus.

The Board has considered the veteran's written statements 
that he developed lymphedema as a result of in-service 
mosquito bites.  His statements are probative of 
symptomatology but they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of lymphedema during active 
duty, and no documented lymphedema for many years later.  

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2004 and August 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 1998, 
August 1999, October 2001, September 2004, and March 2005.  
The available medical evidence is sufficient for adequate 
determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for PTSD is denied.

The claim for entitlement to service connection for a hearing 
loss disability, left ear, is denied.

The claim for entitlement to service connection for 
lymphedema is denied.


REMAND

With respect to the issue of entitlement to service 
connection for peripheral neuropathy, the Board finds that a 
remand is needed.  Specifically, the evidence shows that the 
veteran complained of tingling and numbness in his arms 
within months of military discharge.  In February 1998, he 
was diagnosed with mild bilateral distal ulnar sensory 
neuropathy.  He is also service-connected for diabetes 
mellitus and for peripheral neuropathy of his lower 
extremities.  

In this case, the Board finds that a medical opinion is 
needed to determine whether the veteran's complaints of 
numbness and tingling of his upper extremities shortly after 
discharge were evidence of acute or subacute peripheral 
neuropathy associated with Agent Orange exposure (which must 
be presumed) or if his complaints are related to his current 
diagnosis of peripheral neuropathy.  The Board also finds 
that a medical opinion is needed to determine whether the 
veteran's upper extremity peripheral neuropathy is related to 
his service-connected diabetes mellitus.    

As the matter of entitlement to a TDIU is inextricably 
intertwined with the issue undergoing further development it 
cannot be addressed on appellate review at this time.  As 
such, a decision as to this issue will be deferred pending 
completion of the development below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Denver, 
Colorado, for the period from August 2005 
to the present.

2.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between peripheral 
neuropathy of the upper extremities and 
active military duty.  

The claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	Were the veteran's complaints of 
numbness and tingling in the right arm 
in December 1969 consistent with acute 
or subacute peripheral neuropathy 
associated with Agent Orange exposure?  
The examiner should presume that this 
veteran was exposed to Agent Orange.
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed upper 
extremity peripheral neuropathy had 
its onset during service or is in any 
other way causally related to service?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's upper extremity peripheral 
neuropathy is related to his service-
connected diabetes mellitus?  
	
3.  Thereafter, the RO should re-
adjudicate the issues on appeal, 
including the claim for TDIU.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


